Citation Nr: 1300106	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected epididymitis.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In October 2011, the Board reopened the claim of entitlement to service connection for hypertension as secondary to service-connected epididymitis.  The claim was then remanded to the Appeals Management Center (AMC) for further evidentiary development.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in Honolulu, Hawaii in May 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  The presiding Veterans Law Judge is no longer employed by the Board, and in November 2012, the Veteran notified VA that he desired to appear for another hearing before a Veterans Law Judge at the RO in Honolulu, Hawaii.  Governing law and regulation provide that the Veterans Law Judge who conducted a hearing on appeal must participate in any decision made on the appeal, unless the appellant waives this procedural guarantee.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Veteran notified VA that he desired to appear at another hearing before a Veterans Law Judge at his local RO in Honolulu, Hawaii.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. §§ 20.700(a), 20.707 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO in Honolulu, Hawaii at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


